United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-51136
                          Conference Calendar



SHIRLEY ANN CHARLES,

                                      Plaintiff-Appellant,

versus

SYLVIA NANCE, Warden; LINDA MAYBERRY; LAWRENCE SIGGERS;
AUDREY LYNN SMITH; KAY SHEELEY,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:05-CV-139
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Shirley Ann Charles, Texas prisoner # 692618, appeals the

district court’s dismissal of her 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim pursuant to 42 U.S.C.

§ 1997e(e) and 28 U.S.C. § 1915(e).    We review a dismissal as

frivolous for abuse of discretion and for failure to state a

claim de novo.     See Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999); Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).

     As the district court correctly determined, a prisoner may

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51136
                                  -2-

not maintain an action for monetary damages against state

officials based on an alleged constitutional violation absent

some showing of a physical injury.    § 1997e(e); see also Geiger

v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005).    Moreover,

prisoners have no absolute constitutional right of visitation.

See Berry, 192 F.3d at 508.     The denial of a single visit does

not give rise to a constitutional violation.     See id.    The

alleged violation of the prison’s visitation policy likewise

provides no basis for a constitutional claim.     See Edwards v.

Johnson, 209 F.3d 772, 779 (5th Cir. 2000).    Charles’s complaint

that the prison failed to investigate her grievance arising out

of the denial of visitation likewise fails to assert a due

process violation.     See Geiger, 404 F.3d at 373-74.   Thus, we

need not reach the district court’s conclusion that Charles

failed to exhaust administrative remedies with respect to this

claim.

     Charles’s argument that the district court should have

allowed her to amend her complaint is without merit.       In light of

the foregoing, there are no facts alleged by Charles in seeking

leave to amend or that could have been alleged that would have

entitled her to relief.     See Jacquez v. Procunier, 801 F.2d 789,

793 (5th Cir. 1986).

     For the foregoing reasons, we dismiss this appeal as

frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The dismissal by the district court of
                           No. 05-51136
                                -3-

Charles’s suit and the dismissal of this appeal as frivolous

count as two strikes under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Charles

previously received a strike when another § 1983 suit was

dismissed for failure to state a claim.   See Charles v. Woody,

No. 05-50665, 2006 WL 1342811, at *2 (5th Cir. May 17, 2006)

(unpublished).   As Charles now has accumulated at least three

strikes under § 1915(g), she is barred from proceeding in forma

pauperis in any civil action or appeal filed while she is

incarcerated or detained in any facility unless she is under

imminent danger of serious physical injury.   § 1915(g).

     DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR IMPOSED.